DETAILED ACTION
1.	This office action is in response to application 16/502,679 filed on 7/3/2019. Claims 1-14 are pending in this office action.



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-14 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2015/0106736 (Torman)

As for claim 1 Torman discloses: generating a column oriented data structure in response to receiving a request to generate the column-oriented data structure from a first user device associated with a first user account, wherein the column-oriented data structure includes a plurality of columns, wherein each column is of single data type and is assigned metadata associated with the single data type (See paragraphs 0028-0032, 0042 and 0107 note a multi-tenant data structure separates information by column  to logically store multiple clients information within a single database);
associating the first user account with a first set of permissions associated with the generated data structure (See paragraph 0048); and, associating a second user account with a second set of permissions, wherein the first set of permissions comprises at least one additional permission with respect to the second set of permissions (See paragraphs 0038 note in hierarchical role model the higher level user/users will have additional capabilities with respect to permissions with system data), and wherein both the first user account and the second user account can access the column-oriented data structure at the same time, each according to their associated permissions (See paragraphs 0024 and 0118).


	As for claim 2 the rejection of claim 1 is incorporated and further Torman discloses: wherein the second user account is associated with a second user device (See paragraphs 0028 and 0055 note the system discloses using cloud computing where users/members all uses personal devices to access virtual storage using a permission based multi-tenant environment).

	As for claim 3 the rejection of claim 1 is incorporated and further Torman discloses: wherein the first set of permissions comprises at least one of: a read command, a write command, a permission to generate a new data structure within the schema, and a regeneration of the schema (See paragraphs 0050 and 0117).

	As for claim 4 the rejection of claim 1 is incorporated and further Torman discloses: wherein the first set of permissions and the second set of permissions are based on a predetermined association with a type of user account (See paragraphs 0115-0118 note the permissions can be based on characteristics of the user account such as role within the organization).

	As for claim 5 the rejection of claim 1 is incorporated and further Torman discloses: receiving a request from either a first user account or a second user account to make at least one change in the data structure; determining if the either a first user account or a second user account has permission to make the requested change (See paragraph 0038 note the ability will be based on the permissions associated with the accounts); and performing the requested change when the either a first user account or a second user is determined to have the required permission (See paragraph 0098).

	As for claim 6 the rejection of claim 1 is incorporated and further Torman discloses: wherein determining if the user account has permission to make the requested change is achieved by searching a data repository in which a set of permissions associated with the data structure and with various user accounts are stored (See paragraphs 0038 and 0115-0118 note the permissions can be based on characteristics of the user account such as role within the organization).


	Claim 7 is a non-transitory computer readable medium claim substantially corresponding to the method of claim 1 and is thus rejected for the same reasons as set forth in the rejection of claim 1.

	Claims 8-11, 13 and 14 are system claims substantially corresponding to the method of claims 1-6 and is thus rejected for the same reasons as set forth in the rejection of claims 1-6.

	As for claim 12 the rejection of claim 11 is incorporated and further Torman discloses: where the predetermined association is based on a user account email address (See paragraph 0090).



Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIYAH STONE HARPER whose telephone number is (571)272-0759.  The examiner can normally be reached on Monday-Friday 10:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Eliyah S. Harper/Primary Examiner, Art Unit 2166                                                                                                                                                                                                        April 10, 2021